DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

July 17, 2014

FROM:

Cindy Mann
Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

CMCS Maternal and Infant Health Initiative

This informational bulletin describes opportunities for states to collaborate with CMCS on a new
national initiative to improve maternal and infant health outcomes in Medicaid and CHIP. Based
on consultation with stakeholders, over the next several years, CMCS will focus improvement
efforts in two areas: 1) increasing the rate and content of postpartum visits; and 2) increasing the
rate of pregnancies that are intended.
Background
Recognizing the urgency presented by our nation’s poor birth outcomes, CMCS is experiencing a
unique time in this nation’s history in which the federal and state governments, maternal and
infant health advocacy groups and provider groups are working in tandem to improve perinatal
outcomes and reduce disparities. As the payer for at least half of all births in the U.S., 1 Medicaid
and CHIP have an important role to play. Adverse birth outcomes such as preterm birth and low
birth weight, with their associated economic and social costs, are far reaching; furthermore, their
impacts can be long-lasting, particularly among the most vulnerable populations. Medicaid is an
important source of health insurance coverage for vulnerable individuals and families; and while
considerable progress has been made in improving birth outcomes in the last decade among
public and private payers, the rate of births reported as preterm or low birth weight remains
higher in Medicaid than private insurance (10.4% vs. 9.1%). 2
In 2012, the Department of Health and Human Services’ launched Strong Start for Mothers and
Newborns, which is funding 27 grantees over the next four years to test the effectiveness of three
models of enhanced prenatal care for reducing preterm births in Medicaid and/or CHIP. 3 In an
effort to identify strategies that could be adopted in the short term, an Expert Panel on Improving
1

Markus A. R., E. Andres, K.D. West, N. Garro, and C. Pellegrini. “Medicaid Covered Births, 2008 through 2010,
in the Context of the Implementation of Health Reform.” Women’s Health Issues, vol. 23, no. 5, 2013, pp. e273–
e280.
2
Barradas D.T., et. al. “Hospital Utilization and Costs among Preterm Infants by Payer: Nationwide Inpatient
Sample, 2009.” Unpublished manuscript 2014.
3
The models of enhanced prenatal care are centering/group care, birthing centers, and medical homes. For
additional information see Strong Start . CMS will also evaluate HRSA’s Maternal, Infant, and Early Childhood
Home Visiting program (MIECHV) as a fourth model of enhanced prenatal care.

Page 2 – CMCS Informational Bulletin
Maternal and Infant Health Outcomes in Medicaid and CHIP (the Expert Panel) was convened
by a CMCS contractor to explore program, policy and reimbursement opportunities that could be
adopted to provide better care, improve birth outcomes and reduce the cost of care for mothers
and infants (additional information about our Expert Panel is available on Medicaid.gov). This
stakeholder convening served to inform opportunities for Medicaid to address birth outcomes
and complemented existing Departmental investments in improving maternal and infant health.
Initiative Goals
After considering the advice of the Expert Panel and partnership opportunities, CMCS has
identified two distinct yet interrelated goals for its Maternal and Infant Health Initiative. The
initiative leverages existing partnerships and activities to:
•

Increase by 10 percentage points the rate of postpartum visits among pregnant women in
Medicaid and CHIP in at least twenty states over a 3-year period; and

•

Increase by 15 percentage points the use of effective methods of contraception in
Medicaid and CHIP in at least twenty states over a 3-year period.

These goals consider the critical benefits that can be realized when women receive appropriate
and timely postpartum care. Regular postpartum visits have positive implications for the
woman’s health, infant care and health, and also subsequent pregnancies. In addition,
reproductive planning which includes access to contraception, either during the immediate
postpartum period or during any other time in the reproductive continuum, allows for appropriate
birth spacing and improved access to services that can, in turn, improve perinatal outcomes.
Action Steps
One of the key themes that emerged from the Expert Panel is that current public and private
reimbursement mechanisms do not align well with achieving good perinatal outcomes. Through
the Maternal and Infant Health Initiative, CMCS will provide technical assistance to support
Medicaid agencies in implementing reimbursement and related policy changes to achieve these
goals. CMCS will also provide technical assistance to states that seek to improve health coverage
for women before and after pregnancy utilizing existing coverage options, expansion
opportunities and new delivery models. Through this initiative, CMCS will promote payment,
program and coverage policies that enhance provider service delivery for use of effective
contraception and timely postpartum care and enhance the accessibility of these services to
women.
Assessing Progress
To determine a baseline and to assess progress toward the goals, states will be invited to
voluntarily report on 2 quality measures:
1) The measure for Postpartum Care from the Medicaid Adult Core Set; and
2) A developmental measure on Contraception Service Utilization.

Page 3 – CMCS Informational Bulletin

The specifications for reporting the Postpartum Care measure are contained in the Technical
Specifications and Resource Manual for the Adult Core Set. 4 The measure assesses the rate of
postpartum visits occurring on or between 21 and 56 days after delivery. The developmental
Contraception Service measure 5 is claims based and consists of two rates to assess the proportion
of women who received contraceptive services in the past 12 months that adopt or continue use
of:
a) The most effective (i.e., male or female sterilization, implants, intrauterine devices or
systems (IUD/IUS)) or moderately effective (i.e., injectables, oral pills, patch, ring, or
diaphragm) FDA-approved methods of contraception;
b) An FDA-approved, long-acting reversible method of contraception (i.e., implants,
intrauterine devices or systems (IUD/IUS)).
To report on these measures, states will use the CARTS 6 web-based data submission tool that is
used for the Medicaid Adult Core Set measures. Baseline data for the initiative will be
reportable with 2013 submissions, due by January 31, 2015. To facilitate reporting of these
measures, CMCS will make available an incentive payment to states that choose to participate in
this initiative. Details about the process for qualifying for the reporting incentive payment will
be announced when the specifications for the Contraceptive measure are released.
Next Steps
Over the next several months, CMCS will host a series of webinars to provide more information
about the Initiative and review the performance measures that will be used to track our collective
progress toward improving outcomes.
CMCS welcomes the opportunity to work more closely with states in advancing improvements
in perinatal outcomes. For additional information on the Maternal and Infant Health Initiative,
please contact Lekisha Daniel-Robinson, Coordinator, Maternal and Infant Health Initiative at
Lekisha.Daniel-Robinson@cms.hhs.gov.
We hope this information will be helpful. Thank you for your commitment to improving
maternal and infant health through these critical programs.

4

http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-of-Care/Adult-Health-CareQuality-Measures.html
5
CMCS, in collaboration with Centers for Disease Control and Prevention (CDC) and the Office of Population
Affairs (OPA) will release detailed specifications and resources for the developmental contraception measure by
mid fall.
6
Guidelines for submitting to CARTS can be found at: : http://www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Quality-of-Care/Adult-Health-Care-Quality-Measures.html

